UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 16, 2010 Wells-Gardner Electronics Corporation (Exact name of registrant as specified in its charter) Illinois 1-8250 36-1944630 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 9500 West 55th Street, Suite A, McCook, Illinois 60525-3605 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (708) 290-2100 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 1.01 Entry Into a Material Definitive Agreement. On June 16, 2010, American Gaming Electronics, Inc. ("AGE"), a wholly-owned subsidiary of Wells-Gardner Electronics Corporation, entered into an exclusive distribution agreement with SPIELO Manufacturing ULC ("Spielo"), a subsidiary of Lottomatica Group S.p.A ("Lottomatica").The distribution agreement provides AGE with the exclusive right to distribute Spielo's prodiGi Vu™ Video Gaming Terminal and game content to licensed operators in the new Illinois VGT market. At 10:23 EDT onJune 17, 2010, Lottomatica issued a press release (the "Press Release") in Italian announcing the signing of the distribution agreement.The full text of this press release in English is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. A copy of the Press Release is attached at Exhibit 99.1 to this Current Report on Form 8-K. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WELLS-GARDNER ELECTRONICS CORPORATION Date:June 17, 2010 By: /s/ James F. Brace Name:James F. Brace Title:Executive Vice President, Chief Financial Officer, Treasurer & Secretary ExhibitIndex Exhibit No. Description Press release issued by Lottomatica Group S.p.A. on June 17, 2010 (as translated into English). -3-
